Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 09/08/2022 has been entered.
Status of the Claims
Claims 1-17 are pending. 
Allowable Subject Matter
Claims 1-17 are allowed over the prior arts. 
Claim 1 recites a home appliance comprising: 
a user interface through which it is settable whether a voice recognition mode allowing voice control of the home appliance is to be initiated in response to a user action being detected through a sensor, and whether the voice recognition mode is to be initiated in response to a trigger command for initiating the voice recognition mode being input through a microphone; and 
at least one processor configured to: 
in response to the user action being detected through the sensor while the voice recognition mode is set to be initiated in response to the user action being detected through the sensor, perform control to output an audio signal corresponding to the detection of the user action through a speaker, and to initiate the voice recognition mode, and 
in response to the trigger command for initiating the voice recognition mode being input through the microphone while the voice recognition mode is set to be initiated in response to the trigger command for initiating the voice recognition mode being input through the microphone, perform control to output an audio signal corresponding to the input of the trigger command through the speaker, and to initiate the voice recognition mode, 
wherein the audio signal corresponding to the detection of the user action is different than the audio signal corresponding to the input of the trigger command.
Claim 9 recites a corresponding method. Claim 17 recites a non-transitory recording medium storing a program for execution by a processor of a home appliance to implement the steps of Claim 1. 
According to the specification, the display 180 may display a result of performing a voice recognition function, or display an interface window so that a user can change the setting for a voice recognition function. US 2020/0349942 A1 at ¶103. In the past, a home appliance operated in the voice recognition mode only when a trigger command was included in a user voice input through a microphone, and thus there was a problem that a user necessarily had to utter a trigger command before uttering a voice command. US 2020/0349942 A1 at ¶104.  In contrast, as described above, a home appliance according to an embodiment of the disclosure operates in the voice recognition mode if a user action by which it is predicted that a user is going to utter a voice command is detected, even if a user does not utter a trigger command, and accordingly, the home appliance has an effect of resolving inconvenience that a user necessarily has to utter a starting command. US 2020/0349942 A1 at ¶105.
Relevant prior art US 2015/0324706 A1 teaches a home automation and home security system (¶23) with an on-site control panel / touch screen to allow user-selected options to create rules by which the system operates or functions (¶24). Specifically, the control panel allows a user to interface with the home automation system to establish or modify the rules by which the home automation system operates according to voice commands (¶26). 
For example, a user may first activate a “rules” mode for home automation system by speaking a trigger word or phrase “rules mode” and thereafter speak a command such as “turn up basement thermostat to 75 degrees when Jason arrives home after noon” (¶27).
In another example of the rule “front door is locked every time Bill arms the system” allows Bill to arm the system manually via user interface or through a mobile handheld device or using a voice command “arm system” spoken from anywhere in the property and picked up by microphones (¶37).
Here, the system interacts with the user through a voice control module to establish at least one rule of the home automation system using only audible impact from the user (¶35). 
Furthermore, to implement the rules, the system includes a plurality of sensors such as camera sensor, appliance sensor, motion sensor, door sensor and etc. (¶52). Information provided by these sensors may be used to initiate a rule setting mode or operate in response to the rule established via voice control module such that rules established by voice commands, stored, and then used by the home automation system at a later time to permit one or more feature and functionality of the home automation system (¶52). 
Relevant prior art of record US 10896671 B1 teaches a virtual assistant to create user-defined rules comprising trigger conditions and corresponding actions that are executed when the triggers fire (Abstract) for a command processing server that provides natural language processing functionality to applications (Col 1, Rows 40-45). 
In particular, the command processing server enables users of virtual assistant and other applications to use natural language to create behavior rules to specify actions to be taken in response to specific natural language input such as “whenever I say good morning, turn on the coffee machine” (Col 1, Rows 44-51). 
In addition, the system aims to develop rules that are sensitive to the context of their definition such that a rule’s interpretation may take the form of a triple comprising trigger, action, context such as (LOCATION=“at home”); (ACTIVITY=“driving”); ((ACTIVITY=“walking”) and (LOCATION=“Safeway”)) or (TIME_OF_DAY>=“noon”) (Col 8, Rows 37-45). Here, context data may be obtained through a combination of geolocation and motion sensing (Col 8, Rows 54-58). 
However, the relevant prior arts of record, alone or in combination, failed to reach or render obvious the combination of limitations set forth in claims 1, 9, and 17:
a user interface through which it is settable whether a voice recognition mode allowing voice control of the home appliance is to be initiated in response to a user action being detected through a sensor, and whether the voice recognition mode is to be initiated in response to a trigger command for initiating the voice recognition mode being input through a microphone such that: 
in response to the user action being detected through the sensor while the voice recognition mode is set to be initiated in response to the user action being detected through the sensor, perform control to output an audio signal corresponding to the detection of the user action through a speaker, and to initiate the voice recognition mode, and 
in response to the trigger command for initiating the voice recognition mode being input through the microphone while the voice recognition mode is set to be initiated in response to the trigger command for initiating the voice recognition mode being input through the microphone, perform control to output an audio signal corresponding to the input of the trigger command through the speaker, and to initiate the voice recognition mode, 
wherein the audio signal corresponding to the detection of the user action is different than the audio signal corresponding to the input of the trigger command.
For these reasons, Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/10/2022